Citation Nr: 1731171	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date earlier than December 5, 2014, for the grant of service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2008 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2010, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing conducted at his local RO.  A transcript of the hearing is associated with the claims file.  

This appeal was most recently before the Board in January 2016, at which time the appeal included claims of service connection for GERD and hypertension.  The Board granted service connection for GERD but remanded the hypertension claim for the agency of original jurisdiction (AOJ) to obtain an addendum opinion regarding the etiology of the Veteran's hypertension, which was obtained in November 2016.  Therefore, the Board finds that the AOJ has substantially complied with the January 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for prostate cancer has been raised by the record in a July 2017 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement an earlier effective date for the grant of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for GERD was granted by the Board in January 2016.  

2.  The most competent, credible, and probative evidence weighs against a finding that hypertension began in service, was manifested within a year of discharge, or is caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of service connection for GERD is dismissed as moot.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).

2.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been so incurred; nor is hypertension proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Appeal

By way of historical background, in August 2007, the Veteran filed a claim seeking service connection for several disabilities including GERD.  In January 2014, the Board denied the Veteran's claim of service connection for GERD.  However, in an August 2015 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) vacated the portion of the January 2014 decision that denied service connection for GERD for perceived deficiencies in the Board's analysis.  Thereafter, in a January 2016 decision, the Board granted service connection for GERD was effectuated in a March 2016 rating decision.  

Despite the foregoing, the record reflects that, after the Board initially denied the GERD claim in January 2014, the Veteran filed another claim seeking service connection for GERD in March 2014.  The AOJ denied the Veteran's claim in a January 2015 rating decision, after which the Veteran perfected an appeal as to this issue.  See May 2015 NOD, October 2016 SOC, October 2016 VA Form 9.  

VA's Veterans Appeals Control and Locator System (VACOLS) documents that the AOJ has acknowledged receipt of a VA Form 9 on the GERD issue.  

However, as noted, entitlement to service connection for GERD was granted in January 2016, which was a full grant of the benefit sought in the Veteran's March 2014 claim.  

Under these circumstances, the Board finds that the claim for service connection for GERD has been granted, fully resolving the Veteran's appeal as to this claim.  Therefore, there no longer remains any case or controversy with respect to the issue of service connection for GERD, as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4, and, thus, no claim over which the Board may exercise appellate jurisdiction.  See e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

For these reasons, the appeal for the issue of service connection for GERD must be dismissed as moot.

Service Connection for Hypertension

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has] referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran is seeking service connection for hypertension.  In June 2008, he asserted that hypertension was diagnosed in service; however, he has more recently argued that his hypertension is secondary to his service-connected PTSD disability in that the stress he experiences aggravates his hypertension disability.  See July 2008 Veteran statement; October 2009 VA Form 9; June 2010 hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In this regard, the Board notes that the Veteran's primary argument in that the stress from his PTSD aggravates his hypertension.  See June 2010 Travel Board hearing transcript.  

Under relevant VA regulations, hypertension or isolated systolic hypertension must be confirmed by readings taken two more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic pressure is predominately 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

The Veteran's service treatment records (STRs) do not reveal any elevated blood pressure readings or diagnosis of hypertension.  Private treatment records dated from April 1968 to September1977 reveal blood pressure readings within the VA definition of normal blood pressure until March 1971, when his blood pressure was 136/90.  While the elevated blood pressure reading in March 1971 was documented within one year of service discharge, subsequent readings in 1972 and 1973 were within normal limits.  See e.g., private treatment records from Dr. McLaughlin dated June 1972, October 1972, and March 1973.  Additionally, while intermittent elevated readings were recorded in October 1974, March 1977, June and July 1979 and in 1991, a diagnosis of hypertension was not provided until approximately 1997.  See private treatment records from Dr. McLaughlin and Dr. Wessner.  

Based on the foregoing, the Board finds the preponderance of the evidence shows hypertension was not incurred during service or manifested to a compensable degree within his first post-service year.  Indeed, while there is evidence of an elevated reading within one year of discharge, hypertension (as defined by VA) is not shown based on one blood pressure reading and the Board finds probative that hypertension was not diagnosed until several years after discharge from service.  

The Board also finds probative that the post-service treatment records do not contain any medical opinions or clinical evidence suggesting that the Veteran's hypertension had its onset during or is otherwise related to his military service.  In fact, there is no competent lay or medical evidence of record establishing, or even indicating, an etiologic relationship between the Veteran's hypertension and his military service.  Therefore, the Board finds the preponderance of the evidence is against the grant of service connection for hypertension on a direct or presumptive basis.  

The Board must consider whether the Veteran's hypertension was proximately caused by or aggravated by his service-connected PTSD.  

In support of his claim, the Veteran submitted a July 2013 statement from his treating physician, Dr. Wessner, which states that it is as likely as not that the Veteran's hypertension is secondary to his PTSD, as there is significant medical research linking hypertension and PTSD.  While the July 2013 statement is considered competent medical evidence, Dr. Wessner's opinion is afforded lessened probative value because although he noted there is medical research linking hypertension and PTSD in general, he failed to identify the evidence in this case that supports a finding that the Veteran's hypertension is caused or aggravated by his PTSD.  In this regard, the Board finds that Dr. Wessner's opinion would be more probative if he had identified the medical research to which he was referring and drew a parallel between the findings in the research and the facts of this case.  However, because he merely provided a general statement regarding a link between hypertension and PTSD, without applying it to the evidence in this case regarding the nature of the Veteran's hypertension and PTSD, his opinion is an insufficient basis upon which to grant service connection in this case.  

The Veteran was afforded a VA examination in November 2016 to determine if there is an etiologic relationship between the Veteran's hypertension and PTSD.  After reviewing the record and examining the Veteran, the November 2016 VA examiner noted that the Veteran is diagnosed with very mild PTSD which does not require psychotropic medication and that his hypertension has been adequately controlled on a half tablet of one antihypertensive medication that he has taken since he began treatment.  The VA examiner opined that it is less likely than not that hypertension is proximately due to or a result of PTSD, noting that there is no objective evidence found in medical literature that hypertension can be solely secondary to PTSD.  She also stated that there is no objective evidence in the medical records that supports a claim that the Veteran's hypertension has been aggravated beyond its natural progression by very mild PTSD.  

The November 2016 VA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD, as it appears the opinion is based upon consideration of all relevant facts in this case, as the examiner reviewed the evidentiary record and considered the Veteran's lay statements, and review of relevant medical literature.  Additionally, the November 2016 VA opinion is supported by a complete rationale.  In this regard, the Board notes that, similar to Dr. Wessner, the VA examiner did not identify the medical literature he reviewed and shows that PTSD is not solely caused by PTSD.  However, the Board finds probative that the Veteran's argument has not been that his hypertension was caused by PTSD but, instead, is aggravated by his PTSD.  To this end, the November 2016 VA examiner provided a complete rationale in support of her conclusion that is based upon the specific facts in this case, namely that the Veteran's hypertension has been adequately controlled since its diagnosis and is not shown to be aggravated by his very mild PTSD.  

Notably, there are no lay or medical opinion or evidence of record that purports to establish that the Veteran's hypertension is caused or aggravated by his PTSD which is considered more competent, credible, and probative than the November 2016 VA opinion.  

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his hypertension and PTSD.  The Veteran is competent to report the onset and nature of his hypertension; however, his lay assertions of a nexus are outweighed by the preponderance of the other evidence of record, including the post-service evidence and VA opinion which weigh against a finding that his hypertension is, in fact, caused or aggravated by his PTSD.  As such, the Veteran's purported nexus statements are outweighed by the most competent, credible, and probative evidence of record discussed above and, as such, are not considered competent or probative evidence favorable to his claim. 

Therefore, based on the foregoing, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for hypertension on a direct and secondary basis.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The appeal as to the claim of service connection for GERD is dismissed as moot.  

Entitlement to service connection for hypertension is denied.  

REMAND

In January 2015, the AOJ awarded service connection for OSA, effective from February 20, 2014.  However, in December 2015, the AOJ issued a rating decision finding that the effective date assigned in the January 2015 rating decision was clear and unmistakable error and, instead, found that the proper effective date for the grant of service connection for OSA is December 5, 2014.  

In December 2015, the Veteran filed a timely notice of disagreement as to the change in the effective date assigned for the grant of service connection for OSA.  However, to date, the AOJ has not issued a statement of the case (SOC) addressing the issue of entitlement to an earlier effective date for the grant of service connection OSA, to include the propriety of the change in the effective date made in the December 2015 rating decision.  

A submission of a timely NOD triggers the appeal process, and requires issuance of a SOC.  Under these circumstances, the Board is required to remand these issues for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2016).

Accordingly, the case is REMANDED for the following action:

Furnish an SOC to the Veteran and his representative addressing the following issue of entitlement to an effective date earlier than December 5, 2014 for the grant of service connection for OSA, including the propriety of the change in the effective date made in the December 2015 rating decision.

This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


